Case 7:18-cV-06743-VB Document 36 Filed 01/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EPHRAIM WEISSMANDL, RIVKA
WEISSMANDL AND CHAMPION DC_, ORDER TO SHOW
INC., CAUSE

Plaintiffs,
Civ. No. 18 cv. 6743 (VJB)
-against~
ECF CASE
THE COUNTY OF ROCKLAND, THE COUNTY
OF ROCKLAND HEALTH DEPARTMENT,
EDWIN J. DAY, as Rockland County Executive,
PATRICIA S. RUPPERT, DO, MHP, CEP, DAMFM,
FAA, as Commissioner, J()HN G. STOUGHTON,
as Senior Public Health Sanitarian and “JOHN DOES
AND JANE DOES l-l()”,

Defendants.

 

X

Upon the affidavit of Mary E. Brady Marzolla, sworn to the 18th day of January, 2019,
and upon the copy of the Complaint hereto annexed, it is

ORDERED, that the Plaintiffs, Ephraim Wessmandl, Rivka Wessmandl, and Champion
DC, lnc., and the above named defendants show cause before a motion term of this Court, at
Room _____, United States Courthouse, 300 Quarropas Street, White Plains, New York 10601

on , at o’clock in the noon thereof, or as soon thereafter

 

as counsel may be heard, Why an order should not be issued pursuant to Local Rule 1.4 relieving
and discharging the law firm of Feerick Nugent & MacCartney PLLC, f/k/a Feerick Lynch
MacCartney & Nugent PLLC attorneys of record for Plaintiffs, Ephraim Wessmandl, Rivka
Wessmandl, and Champion DC, lnc., herein', and it is further

ORDERED that pending the hearing and determination of this motion and all

proceedings in this action are stayed for 30 days after the determination of this application so as

Case 7:18-cV-06743-VB Document 36 Filed 01/18/19 Page 2 of 2

to permit Plaintiffs, Ephraim Wessmandl, Rivka Wessmandl, and Champion DC, Inc., the
opportunity to retain new counsel; and it is further
ORDERED that service of copy of this Order and annexed Affidavit upon Plaintiffs,
Ephraim Wessmandl, Rivka Wessmandl, and Champion DC, Inc., and the Defendants’ counsel
by e-mail and first class mail on or before ______ o’clock in the _____ noon,
, shall be deemed good and sufficient service thereof

ORDERED that opposition papers shall be filed by:

 

DATED: White Plains, New York

 

United States District Judge

